Citation Nr: 1707144	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-28 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to April 1980.  He died in December 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in December 2015, where it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's remand of December 2015, a VA medical opinion was obtained to determine the etiology of the Veteran's hypertension, including whether the claimed condition was caused or aggravated by his exposure to herbicide agents.  

After reviewing the Veteran's claims file, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his exposure to herbicide agents, because "according to the VA guidelines for Veteran's diseases associated with Agent Orange, the medical condition of hypertension has not been associated with exposure to Agent Orange."  February 2016 VA Medical Opinion.  The Board finds that this opinion is inadequate.

In Stefl v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) explained that a medical opinion which employs such reasoning alone-namely, that "a condition is not related to service because the condition is not entitled to presumptive service connection"-is "inadequate on its face," because "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the [National Academy of Sciences (NAS)] recognizes a positive association."  21 Vet. App. 120, 123-24 (2007); cf. Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (finding that the Board provided inadequate reasons or bases for relying on a medical opinion that was "based solely on the fact that this disease is listed in the 'Limited Evidence of No Association' category" in an earlier NAS report without addressing the Veteran's risk factors and the unique presentation and development of the Veteran's brain tumor).  Consequently, the Board concludes that the February 2016 examiner committed the same error as the VA examiner in Stefl, thus rendering the medical opinion inadequate to adjudicate the herbicide exposure theory of entitlement to service connection for hypertension for accrued benefits purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the February 2016 VA examiner on the etiology of the Veteran's hypertension.  If the February 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  The claims file and a copy of this remand must be provided to the examiner.

Based on review of the record, the examiner should provide an opinion on whether it is at least as likely as not (i.e. a probability of 50% or greater) that the Veteran's hypertension is the result of, or was aggravated by, the Veteran's in-service exposure to herbicide agents.
The examiner should provide a complete rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, then the examiner should indicate this in the report.

The examiner is advised that the absence of hypertension from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam is not, by itself, a sufficient explanation for a negative opinion-i.e., if it is the examiner's opinion that the Veteran's hypertension is not associated with his exposure to herbicides in Vietnam, then the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's hypertension and his exposure to herbicides than to indicate that hypertension is not on the list of presumptive diseases.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the appellant a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




